Name: Commission Regulation (EEC) No 3313/88 of 26 October 1988 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/64 Official Journal of the European Communities 27 . 10 . 88 COMMISSION REGULATION (EEC) No 3313/88 of 26 October 1988 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act . of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No 2939/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2312/88 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 7 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 198, 26. 7. 1988 , p. 24. 0 OJ No L 201 , 27 . 7 . 1988 , p. 83. (4) OJ No L 264, 24. 9 . 1988 , p. 48 . 27. 10 . 88 Official Journal of the European Communities No L 293/65 ANNEX to the Commission Regulation of 26 October 1988 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 57,560 57,560 57,560 21,505 21,505 21,505 21,505 21,505 131,237 131,237 131,237 131,237 131,237  Net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 109,364 109,364 109,364 87,491 131,237 131,237 40,860 40,860 40,860 40,860 32,687 32,687 49,031 49,031 61,289 70,107 70,107 61,289 70,107 70,107 70,107 70,107 70,107 249,350 249,350 249,350 249,350 . 199,479 199,479 299,220 299,220 374,025 427,832 427,832 374,025 427,832 427,832 427,832 427,832 427,832 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. " (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5 . 1988 , p. 26).